Citation Nr: 0737927	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  01-06 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision of the right eye as a result of VA lung biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for loss of vision 
of the right eye as a result of VA lung surgery.  

Previously, a February 1999 rating decision denied 
compensation under 38 U.S.C.A. § 1151 for vision loss of the 
right eye, claimed as a result of surgery.  In a November 
2005 decision, the Board found that the veteran did not file 
a timely notice of disagreement with the RO's February 1999 
rating decision, and good cause to extend the one-year filing 
limit was not shown; thus, the 1999 rating decision was 
final.  

In July 2002, the appellant testified during a Decision 
Review Office hearing and in July 2005, the appellant 
testified during a Central Office hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of each 
hearing is of record. 

In November 2005, the Board granted the veteran's application 
to reopen the previously denied claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of vision of 
the right eye as a result of VA lung surgery and remanded the 
reopened claim for further development.  After the requested 
development was completed to a reasonable extent, this matter 
was returned to the Board for further appellate 
consideration.




FINDING OF FACT

The probative competent evidence does not demonstrate any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in conjunction 
with the veteran's lung biopsy.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
vision of the right eye as a result of VA lung biopsy have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, VA satisfied its duty to notify as to the claim 
by means of February 2004, February 2005, November 2005, and 
September 2006 letters from VA to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Additionally, the September 2006 letter from VA 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him as the 
timing error did not affect the essential fairness of the 
adjudication.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a DRO and Central Office 
hearings.  The Board has carefully reviewed his statements 
and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

In a September 2007 written presentation to the Board, the 
veteran's representative argues that VA failed in its duty to 
assist by not obtaining quality assurance records from the VA 
Medical Center.  In this regard, the April 2007 supplemental 
statement of the case notes that the quality assurance 
records regarding the March 1995 procedure were asked for, 
but no records were received.  

VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500- 
17.511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2007).  The 2005 Board remand 
was generated, in part, to obtain evidence as to the 
diagnosis and etiology of the veteran's current right eye 
disability and an opinion as to whether it was proximately 
caused by the March 1995 lung procedure.  In this case, the 
examination was scheduled and the record indicates that the 
veteran failed to appear for such examination.  The record 
also indicates that the veteran was notified of the provision 
of 38 C.F.R. § 3.655.   Neither the veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the veteran's failure to report to be examined.  
The veteran was contacted regarding the time and place to 
appear for VA examination and has since made no contact with 
the RO to schedule another appointment.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for VA examinations has not been shown.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability  resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2). 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
as to the claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

In this case, the veteran filed his § 1151 claim in May 2000.  
Accordingly, the post-October 1, 1997 version of the law and 
regulation, as outlined above, must be applied.  See 
VAOPGCPREC 40-97 (stating that all Section 1151 claims which 
were filed after October 1, 1997, must be adjudicated under 
the statutory provisions currently in effect, which 
essentially require a showing of negligence or fault on the 
part of VA).

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151.  Specifically, he contends that he 
had essentially normal vision in his right prior to going to 
VA for a lung biopsy in March 1995.  After the lung biopsy, 
the veteran asserts he had vision problems in his right eye.  
At a July 2002 DRO hearing, the veteran testified that prior 
to the lung biopsy he had 20/25 vision in each eye and only 
required glasses for reading.  He also testified that the day 
after the biopsy, a nurse told him that they must have 
dropped something into his eye.  (See Transcript "T." at 
6.)  The veteran's spouse testified that she saw the veteran 
with a bandage over his right eye in the recovery room.  (T. 
at 5.)  

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the veteran's physical condition immediately 
prior to the injury, or in this case, a procedure, versus the 
subsequent physical condition.  Resolving any doubt in favor 
of the veteran, the Board finds that such additional 
disability is demonstrated in the record.  The record 
establishes that prior to his March 30, 1995 lung biopsy 
procedure at the VA Medical Center, the veteran was seen for 
an optometry consult in March 1994 and was found to have 
20/25 vision in each eye.  The record also shows that the 
veteran wore glasses prior to the biopsy.  See March 1995 VA 
Patient Care Data Base record.

The March 30, 1995 Operation Report noted that the veteran's 
informed consent was obtained prior to taking him into the 
operating room.  The Operation Report noted that the veteran 
tolerated the procedure well without any apparent 
complications and was taken to the recovery room in 
satisfactory condition.  The Board notes that the record 
contains several post-biopsy medical records.  A March 30, 
1995 opthomalogy consult noted that the veteran complained of 
blurry vision and soreness in the right eye after the 
procedure in the recovery room.  The examiner noted that 
everything in the veteran's right eye was blurry and provided 
an impression of abrasion, right eye.  It was also noted that 
the patient was non-cooperative in his recovery from 
anesthesia.  A preanesthetic summary, dated from March 29, 
1995 to March 31, 1995, revealed that the veteran rubbed and 
complained of an itchy, red right eye.  It was noted that an 
opthomalogy consult found an abrasion to the right eye.  
Lastly, a note on the preanesthetic summary sheet, dated 
March 31, 1995, noted that the veteran denied eye pain and 
was doing well.  A progress note, dated March 31, 1995, 
revealed that the veteran was seen yesterday (the day of the 
biopsies) in recovery for corneal abrasion.  It noted that 
due to poor cooperation on the part of the veteran, he was 
not checked.  The examiner's impression revealed a doubt that 
the veteran's baseline VA vision was 20/25 in the right eye 
due to extensive macular degeneration present, with the right 
eye greater than the left eye.  The examiner also noted 
"abrasion resolved."  Further, a post-operative anesthetic 
record, dated March 31, 1995, noted that the veteran denied 
eye pain that day and was doing well with his pain 
controlled.     

The April 4, 1995 Discharge Summary notes a diagnosis of 
pleural effusion status post thoracoscopic pleural biopsies 
and evacuation of effusion.  Physical examination revealed 
that the veteran's extraocular motion was intact and his 
pupils were equal and reactive to light.  It was noted that 
the veteran was discharged to home in stable condition.  In 
an April 19, 1995 follow-up regarding the veteran's right 
eye, he reported that his right eye was no longer sore, but 
he still had blurry vision.  The impression was history of 
abrasion that had resolved and age-related macular 
degeneration in each eye.  The Board will next analyze 
whether the VA lung biopsy procedure caused the claimed loss 
of vision of the right eye.

The Board finds that the probative competent medical evidence 
of record does not demonstrate that the veteran's loss of 
vision in the right eye was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, as a result of VA procedure or 
treatment.  Significantly, in July 1998, Dr. A., Consultant 
Care Division Manager-Surgical Subspecialties, and Dr. R., 
Senior Opthomalogy Resident, reviewed the veteran's claim and 
concluded that there was "no indication stating an artery 
was severed during surgery or that loss of vision was a 
result of surgery."  In support of their conclusion, the VA 
doctors cited post-biopsy treatment records showing that 
veteran's corneal abrasion was "resolved" in April 1995 and 
subsequent treatment records indicating that the veteran 
reported his vision was "coming back."  The VA doctors also 
noted an opthomalogist, in May 1996, noted that the veteran's 
vision had improved.  As the medical opinion detailed above 
was offered following a review of the relevant medical 
evidence, the Board finds this medical opinion to be highly 
probative clinical evidence.  Dr. A. and Dr. R. stated in 
their report that they reviewed the veteran's medical record, 
and the Board finds the report to be consistent with the 
medical history contained in the claims folder.  Hence, 
consideration of the disability was made in view of the 
veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2 (2007).  Moreover, no competent evidence of record 
refutes the findings offered by in the July 1998 Clinical 
Description.  
 
The veteran has expressed a belief, including at the July 
2002 DRO and July 2005 Central Office hearings, that there 
was fault on the part of VA in connection with March 1995 
lung biopsy procedure that caused his vision loss of the 
right eye.  The Board acknowledges the veteran's and other 
lay testimony of record that he had a bandage covering his 
right eye after the March 1995 lung biopsy.  In this regard, 
the Board notes that the veteran and other persons can attest 
to factual matters of which they had first-hand knowledge, 
e.g., experiencing pain and witnessing events, and, as such 
accepts these statements as credible evidence.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, to the extent that the veteran and other lay persons 
have asserted that the veteran's loss of vision in his right 
eye was due to a VA lung biopsy procedure, the Board notes 
that a layperson without medical training is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

The Board also acknowledges the assessment made subsequent VA 
treatment records regard the veteran's right eye.  A VA 
treatment note dated in November 2001 states that the veteran 
has suffered form unexplained vision loss since 1996 possibly 
secondary to ischemic episode surrounding lung biopsy.  A May 
2002 eye examination noted unexplained vision loss in the 
right eye since 1996 and early cataract.  It is also noted 
that the veteran's spouse stated the veteran had a blood 
vessel burst in his right eye 2-3 weeks ago.  An August 2003 
eye examination noted a history of vision loss following lung 
biopsy surgery; suspect vascular event as causative.  See 
also April 2005 eye examination; but see August 2005 eye 
examination (noting glaucoma suspected in right eye with a 
full vision field and also noting the veteran's nerves looked 
fine).  The Board places a low probative value on the above 
medical records.  The impressions/assessments provided in 
these medical records are speculative as they used words such 
as "possibly" and "suspect."  Additionally, the above 
medical statements are of a general nature and did not supply 
a supporting rationale.  The Board notes that medical 
evidence that is speculative, general, or inconclusive cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (noting that if the examiner's opinion uses terms such 
as "could," without supporting clinical data or other 
rationale, the doctor's opinion is too speculative to provide 
the degree of certainty required for a medical opinion).  

Applying the pertinent legal criteria to the facts summarized 
above, the competent medical evidence of record does not 
support a conclusion that the veteran's loss of vision in the 
right eye was caused by a VA lung biopsy procedure.  While 
the record clearly indicates that the veteran experienced a 
corneal abrasion while admitted to a VA medical center, this 
condition was also noted by contemporaneous medical records 
to have resolved.  Further, there is no indication in the 
record that the lung biopsy led to his a loss of vision of 
vision in the right eye, or was in any way related to or 
caused by VA medical care or treatment.  To the contrary, the 
sole medical opinion of record indicates that the VA lung 
biopsy procedure did not severe an artery or cause loss of 
vision in the right eye.  Merely showing that the veteran 
received care and treatment and that he suffered loss of 
vision in the right eye does not establish cause.  See 38 
C.F.R. § 3.361 (c)(1).

It is noted that because the Board has found that any 
additional disability was not caused by VA, the Board is not 
required to make a finding as to whether the event in 
question was reasonably foreseeable.  Loving v. Nicholson, 19 
Vet. App. 96, 99-100 (2005).

In conclusion, the preponderance of the evidence is against 
the appellant's claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 due to a lung biopsy 
procedure in March 1995.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision of the right eye as a result of VA lung biopsy is 
denied.  





____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


